Old Mutual Funds II Supplement Dated October 28, 2008 This Supplement updates certain information contained in the currently effective Class A and Class C Shares Prospectus of Old Mutual Funds II (the “Trust”) dated July 28, 2008, as supplemented.You should retain your Prospectus and any supplements for future reference. You may obtain an additional copy of the Prospectus, as supplemented, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. Portfolio Manager Change for Old Mutual Dwight Short Term Fixed Income Fund Effective October 31, 2008, David T. Kilborn will no longer be a member of the portfolio management team for the Old Mutual Dwight Short Term Fixed Income Fund.Accordingly, all references to David T. Kilborn in the Prospectus are hereby removed, effective October 31, 2008.Messrs.
